               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 1 of 9



 1                                                                          Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10   BRUCE CORKER d/b/a RANCHO ALOHA;
                                                               CIVIL ACTION NO. 2:19-cv-00290
11                    Plaintiffs,
                                                               PLAINTIFFS’ MOTION FOR AN
12           v.                                                ORDER HOLDING MULVADI IN
                                                               CONTEMPT AND FOR
13   COSTCO WHOLESALE CORPORATION, a                           SANCTIONS
     Washington corporation; et al.
14                                                             Noting Date: August 21, 2020
15                    Defendants.
16

17           This motion comes after eighteen months of Mulvadi’s calculated delay and abject refusal

18   to participate in litigation. This case has been pending since February 2019. In that time, Defendant

19   Mulvadi Corporation has produced only a single document containing nine pages of images and

20   nothing else. Paine Decl., ¶ 2. Mulvadi has refused to produce sales records, documents reflecting

21   the origins of its coffee, ESI, or anything else. Id. at ¶ 3. After months of Mulvadi’s stonewalling,

22   Plaintiffs moved to compel. The Court granted that motion. Rather than comply, Mulvadi moved

23   for reconsideration. The Court denied that motion. Months later, Mulvadi has still yet to produce

24   anything other than a few images of product labels. Id. at ¶ 5.

25           Under 28 U.S.C. § 401(3), LCR 83.3(c)(2), and the Court’s inherent authority, Plaintiffs

26   request that the Court:



     PLAINTIFFS’ MOTION FOR AN ORDER                                              KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 1                                               Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 2 of 9



 1           (1) find Mulvadi in contempt of Court for its failure to comply with the Court’s ESI Order,
 2   Dkt. 152, and the Court’s March 30, 2020 order compelling production, Dkt. 248;
 3           (2) impose coercive sanctions on Mulvadi to compel compliance with the Court’s Orders;
 4           (3) impose discovery sanctions against Mulvadi for failure to comply with a discovery
 5   order pursuant to Rule 37(b)(2)(A); and
 6           (4) stay all case deadlines as they pertain to Mulvadi until Mulvadi has substantially
 7   complied with the Court’s Orders compelling discovery and paid the accrued sanctions, including
 8   Plaintiffs’ attorney fees and costs incurred due to Mulvadi’s failure to comply with its discovery
 9   obligations.
10                                   I.    SUMMARY OF THE CASE
11           Plaintiffs are Kona coffee farmers who have been harmed by Mulvadi’s deceptive labeling
12   and advertising practices. See Dkt. 271. Mulvadi produces and sells coffee labeled as originating
13   from Kona, Hawaii. Plaintiffs allege Mulvadi’s affirmative misrepresentations as to the origin of
14   its coffee, and the Court held that the “allegations adequately inform each defendant separately of
15   the allegations surrounding its alleged participation in the fraud.” Dkt. 154 at 11 (internal
16   quotations and citations omitted). Mulvadi’s false labeling, as alleged, violates the Lanham Act’s
17   express prohibitions against “false designations of origin” and “false advertising.” Plaintiffs seek
18   discovery from Mulvadi to establish their claims and prove damages.
19                  II.        SUMMARY OF DISCOVERY DISPUTE WITH MULVADI
20           On June 13, 2019, Plaintiffs served ten requests for production and three interrogatories on
21   Mulvadi, all carefully tailored to seek information at the core of Plaintiffs’ claims. Dkt. 188 at 3.
22   On September 25, 2019, Mulvadi served responses to the first sets of discovery requests. Id. For
23   Requests for Production Nos. 2 through 9, Mulvadi provided identical responses, which generally
24   bore no connection to any particular request. Id. On October 22, 2019, Plaintiffs sent a letter to
25   Mulvadi identifying various deficiencies with Mulvadi’s discovery responses and asking to meet
26   and confer to resolve those issues. Id.



     PLAINTIFFS’ MOTION FOR AN ORDER                                              KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 2                                               Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 3 of 9



 1           On November 13, 2019, Mulvadi participated in a discovery conference. During this
 2   conference, the parties discussed Mulvadi’s refusal to produce responsive documents. Mulvadi
 3   conceded that it would not stand on its responses and identified approximately 40 large boxes of
 4   hard copy documents relevant to the dispute. Id. at 4. Mulvadi conveyed that it would only make
 5   the 40 large boxes of responsive documents available for review at a location yet to be determined
 6   in Hawaii, id., notwithstanding that the ESI Order, Dkt. 152, requires Mulvadi to produce those
 7   documents in electronic, text-searchable format. On November 15, 2019, Mulvadi sent an email
 8   reiterating it would continue to refuse to comply with the Court’s ESI Order until and unless the
 9   Court orders its compliance. Dkt. 188 at 4-5.
10           On December 19, 2019, Plaintiffs filed a Motion to Compel Production against Mulvadi.
11   See Dkt. 188. On March 30, 2020, the Court granted the motion, and required Mulvadi “within
12   thirty-five days of this Order” to “scan and produce responsive documents as text searchable TIFF
13   and PDF files.” Dkt. 248 at 3. On April 10, 2020, Mulvadi filed a Motion for Reconsideration
14   alleging it lacked the ability to produce discovery in light of the COVID-19 pandemic. Dkt. 252.
15   The Court requested further briefing on the issues raised in Mulvadi’s Motion for Reconsideration.
16   Dkt. 255. On May 4, 2020, the Court issued an Order denying Mulvadi’s Motion for
17   Reconsideration. Dkt. 274. The Court held that while the parties “agreed to continue the production
18   deadline and identified a vendor . . . Mulvadi continues in its refusal to incur any costs to comply
19   with its discovery obligations.” Id. at 2. The Court further held that “[i]n the absence of evidence
20   regarding Mulvadi’s finances, it has not established good cause for a protective order or the shifting
21   of discovery costs to the requesting party.” Id. at 3. The Court ordered that:
22                1) The deadline for Mulvadi’s production is extended to June 18, 2020;
23                2) The parties shall meet and confer during the week of May 18, 2020,
                     to discuss whether a further extension of the production deadline is
24                   appropriate given the COVID-19 situation in the State of Hawaii;
25                3) Mulvadi’s motion for reconsideration is DENIED without prejudice
                     to its ability to refile a properly-supported motion in advance of the
26                   June 18, 2020, production deadline.



     PLAINTIFFS’ MOTION FOR AN ORDER                                               KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 3                                               Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 4 of 9



 1   Id. On May 22, 2020, Plaintiffs met and conferred with Mulvadi in compliance with the Court’s
 2   order. During that meeting, Mulvadi reiterated its position that it is unwilling to incur any costs in
 3   complying with its discovery obligation, contesting that the Court underestimated those costs. See
 4   Paine Decl., Ex. A. Mulvadi offered no information as to whether COVID-19, in particular, affects
 5   its ability to comply with its discovery obligations and the Court’s Order. Id.
 6           On June 17, 2020, Mulvadi filed a “Supplemental Declaration.” Dkt. 248. Mulvadi did not
 7   “re-file a properly-supported motion in advance of the June 18, 2020, production deadline” in
 8   accordance with the Court’s Order. The claims of poverty in the Supplemental Declaration were
 9   as poorly-supported as those in the earlier declaration.
10           In the declaration, Mulvadi’s president claimed that as of June 8, 2020, Mulvadi had
11   scanned one year’s-worth of documents, and would be able to scan another year’s-worth in one
12   month’s time. Id. at 2. True or not, as of August 4, 2020—more than a year since Plaintiffs first
13   served discovery—with the exception of the aforementioned labels Mulvadi has yet to produce a
14   single scanned document. Paine Decl., ¶ 5. Mulvadi has offered no explanation as to why it cannot
15   produce the scanned documents on a rolling basis, a common practice employed by all other parties
16   in this case. Id. at ¶ 6.
17           To date, Mulvadi has been served with 49 Requests for Production, but has produced
18   nothing more than a handful of labels. Id. at ¶ 4. Mulvadi has provided Plaintiffs with no indication
19   as to when it might start its production of 40 boxes of responsive documents. Id.
20                                     III.    LEGAL STANDARD
21           18 U.S.C. § 401(3) grants any court of the United States the “power to punish by fine or
22   imprisonment . . . disobedience or resistance to its lawful writ, process, order, rule, decree, or
23   command.” “Civil contempt . . . consists of a party’s disobedience to a specific and definite court
24   order by failure to take all reasonable steps within the party’s power to comply.” Baden Sports,
25   Inc. v. Molten, No. C06-210MJP, 2008 U.S. Dist. LEXIS 119688, at *5 (W.D. Wash. Jan. 29,
26   2008). “The moving party must show by clear and convincing evidence that the contemnors



     PLAINTIFFS’ MOTION FOR AN ORDER                                               KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 4                                               Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 5 of 9



 1   violated a specific and definite order of the court. The burden then shifts to the contemnors to
 2   demonstrate why they were unable to comply.” FTC v. Affordable Media, LLC, 179 F.3d 1228,
 3   1239 (9th Cir. 1999) (citation omitted). Willfulness is not a requirement for a finding of civil
 4   contempt. Cf. id.
 5           Rule 37(b)(2)(vii) permits a court to “treat as contempt of court the failure to obey any
 6   [discovery] order.” Further, “[a] court may employ civil contempt sanctions to coerce compliance
 7   with a court order.” N. Seattle Health Ctr. Corp. v. Allstate Fire & Cas. Ins. Co., No. C14-
 8   1680JLR, 2017 U.S. Dist. LEXIS 55447, at *9 (W.D. Wash. Apr. 11, 2017). “[P]enalties designed
 9   to compel future compliance with a court order, are considered to be coercive and avoidable
10   through obedience . . . [and] may be imposed in an ordinary civil proceeding upon notice and
11   opportunity to be heard.” Int’l Union v. Bagwell, 512 U.S. 821, 827 (1994). The imposition of
12   sanctions is a separate and independent inquiry from the finding of contempt. Puget Soundkeeper
13   Alliance v. Rainier Petroleum Corp., No. C14-0829JLR, 2017 U.S. Dist. LEXIS 208663, at *31
14   (W.D. Wash. Dec. 19, 2017).
15                                        IV.     ARGUMENT
16
             A.       Mulvadi Violated And Continues To Violate Clear And Definite Court
17                    Orders.
18           Mulvadi was specifically commanded to comply with the Court’s order compelling
19   production by June 18, 2020. Dkt. 274 at 3. Mulvadi has willfully defied the Court’s orders—both
20   the motion to compel order and the underlying ESI Order—in failing to comply. The Court’s order
21   Denying Mulvadi’s Motion for Reconsideration was without prejudice and permitted Mulvadi to
22   file “a properly-supported motion” explaining why it should be excused from its discovery
23   obligations prior to the June 18 deadline. Id. Mulvadi failed to file any such motion. The Court’s
24   orders were clear and definite, and Mulvadi’s failure to comply is without excuse. Over a month
25   has passed since the court-imposed deadline of June 18. The Court should therefore find Mulvadi
26   in contempt of Court for its demonstrated failure to comply with the Court’s orders and impose



     PLAINTIFFS’ MOTION FOR AN ORDER                                            KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 5                                            Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                            Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                            Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 6 of 9



 1   coercive sanctions in addition to the discovery sanctions required under Rule 37.
 2           B.       Coercive Sanctions Are Warranted.
 3           Mulvadi’s defiance of the Court’s Orders are part of a pattern of behavior stonewalling
 4   Plaintiffs’ efforts to obtain any meaningful discovery from Mulvadi. Coercive sanctions in this
 5   case are justified to ensure compliance. Plaintiffs request that Mulvadi be fined at the rate of $500
 6   per day until it complies with the Court’s orders. In light of the Court’s determination that the costs
 7   of scanning and bates stamping Mulvadi’s discovery would likely be no less than $7,000 overall,
 8   a $500 daily sanction should quickly spur Mulvadi’s prompt compliance. As illustrated by
 9   Mulvadi’s discovery intransigence to date, absent a coercive remedy, Mulvadi is likely to continue
10   to prevent Plaintiffs from obtaining any meaningful discovery.
11           C.       The Court Should Sanction Mulvadi For Its Discovery Misconduct.
12           Mulvadi’s failure to comply with the Court’s order compelling production is not only
13   contumacious but is also a straightforward violation of Rule 37(b). “Rule 37(b) . . . applies to . . .
14   defendants’ productions after the Court had ordered disclosure.” McDonald v. Onewest Bank, 929
15   F. Supp. 2d 1079, 1092, (W.D. Wash. 2013). Further, “Rule 37 sanctions must be applied diligently
16   both to penalize those whose conduct may be deemed to warrant such sanction, [and] to deter those
17   who might be tempted to such conduct in the absence of such a deterrent.” Id. (citing Roadway
18   Express, Inc. v. Piper, 447 U.S. 752, 763-64 (1980) (internal quotation marks omitted).
19           Rule 37(b) permits the Court to impose sanctions serving “multiple purposes . . . ranging
20   from coercion and compensation to deterrence and punishment. Id. (citation omitted). Rule 37
21   provides for compensation to Plaintiffs as a sanction for disobedience of a discovery order. In the
22   absence of substantial justification, “[i]nstead of or in addition to the order above, the court must
23   order the disobedient party, the attorney advising that party, or both to pay the reasonable expenses,
24   including attorney’s fees, caused by the failure.” Rule 37(2)(C). In addition to holding Mulvadi in
25   contempt, Plaintiffs seek a sanction of $100 per day beginning from the date of non-compliance,
26   June 19, 2020, as well as their reasonable fees and costs resulting from Mulvadi’s disobedience



     PLAINTIFFS’ MOTION FOR AN ORDER                                                KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 6                                                Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                                Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                                Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 7 of 9



 1   with the Court’s Order. Plaintiffs stand ready to submit a petition for fees and costs upon the
 2   Court’s entry of an order determining sanctions are warranted.
 3            D.      The Court Should Stay All Case Deadlines Pertaining to Mulvadi.
 4            Mulvadi’s non-compliance with this Court’s orders has left the case against it at square
 5   one. As a result, it is impossible for the parties to meet the current case schedule. Plaintiffs
 6   therefore request that the Court stay all case deadlines until such time as Mulvadi substantially
 7   complies with the Court’s orders compelling production of documents in accordance with the ESI
 8   Order.
 9                                           V.     CONCLUSION
10            Plaintiffs request that this Court:
11            (1) find Mulvadi in contempt of Court for its failure to comply with the Court’s ESI Order,
12   Dkt. 152, and the Court’s March 30, 2020 order compelling production, Dkt. 248;
13            (2) impose coercive sanctions of $500 per day on Mulvadi to compel compliance with the
14   Court’s orders;
15            (3) impose discovery sanctions against Mulvadi of $100 per day from June 19, 2020
16   through to entry of the Court’s contempt order for Mulvadi’s failure to comply with a discovery
17   order pursuant to Rule 37(b)(2)(A);
18            (4) award Plaintiffs their reasonable fees and costs incurred due to Mulvadi’s failure to
19   comply with the Court’s orders to be determined on subsequent petition submitted by Plaintiffs;
20            (5) stay all case deadlines as they pertain to Mulvadi until Mulvadi has substantially
21   complied with the Court’s orders and paid in full all sanctions including Plaintiffs’ reasonable fees
22   and costs awarded by the Court.
23   ///
24   ///
25   ///
26



     PLAINTIFFS’ MOTION FOR AN ORDER                                              KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 7                                               Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                               Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                               Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 8 of 9



 1           Respectfully submitted this 4th day of August 2020.
 2
      KARR TUTTLE CAMPBELL                              LIEFF CABRASER HEIMANN &
 3                                                      BERNSTEIN, LLP
 4    s/ Nathan T. Paine                                s/ Jason Lichtman
      Nathan T. Paine, WSBA #34487                      Jason L. Lichtman (pro hac vice)
 5    Paul Richard Brown, WSBA #19357                   Daniel E. Seltz (pro hac vice)
      Daniel T. Hagen, WSBA #54015                      250 Hudson Street, 8th Floor
 6    701 Fifth Avenue, Suite 3300                      New York, NY 10013-1413
      Seattle, WA 98104                                 Phone: 212.355.9500
 7    Phone: 206.223.1313                               Email: jlichtman@lchb.com
      Email: npaine@karrtuttle.com                             dseltz@lchb.com
 8            pbrown@karrtuttle.com
              dhagen@karrtuttle.com                     Andrew Kaufman (pro hac vice)
 9                                                      222 2nd Avenue South, Suite 1640
      Michael W. Sobol (pro hac vice)                   Nashville, TN 37201
10    275 Battery Street                                Phone: 615.313.9000
      San Francisco, CA 94111                           Email: akaufman@lchb.com
11    Phone: 415.956.1000
      Email: msobol@lchb.com                            Attorneys for the Plaintiffs
12                                                      and the Proposed Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     PLAINTIFFS’ MOTION FOR AN ORDER                                             KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 8                                             Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                             Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                             Fax: (206) 682 7100
               Case 2:19-cv-00290-RSL Document 319 Filed 08/04/20 Page 9 of 9



 1                                       CERTIFICATE OF SERVICE
 2           I, Julie Nesbitt, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, Washington 98104. On this day, I

 5   caused to be filed with the Court a true and correct copy of the foregoing Plaintiffs' Motion for an

 6   Order Finding Mulvadi in Contempt and for Sanction, via the Court’s electronic filing system,

 7   which caused service of the document to all parties registered to receive notifications through

 8   CM/ECF.

 9           I declare under penalty of perjury under the laws of the State of Washington that the

10   foregoing is true and correct, to the best of my knowledge.

11           Dated this 4th day of August 2020, at Seattle, Washington.

12
                                                   s/ Julie Nesbitt
13                                                 Julie Nesbitt
                                                   Legal Assistant
14

15

16

17

18

19

20

21

22

23

24

25

26



     PLAINTIFFS’ MOTION FOR AN ORDER                                              KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     HOLDING MULVADI IN CONTEMPT - 9                                              Seattle, Washington 98104
     CASE NO. 2:19-cv-00290                                                              Main: (206) 223 1313
     #1331955 v1 / 72448-001                                                              Fax: (206) 682 7100
